Citation Nr: 0324165	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  00-08 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
degenerative disc and joint disease with sacralization of the 
fifth vertebra and a history of right leg paresthesia, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military duty from December 1963 to 
July 1973.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  In July 2001, the veteran was 
afforded a hearing before the undersigned Veterans Law Judge.  
In December 2001, the Board remanded the veteran's claim to 
the RO for further evidentiary development.  



FINDING OF FACT

Giving the veteran the benefit of the doubt, the objective 
and competent medical evidence of record demonstrates that 
the veteran's service-connected low back disability is 
manifested by symptoms compatible with pronounced 
intervertebral disc syndrome.



CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, a 
60 percent schedular evaluation is warranted for the 
veteran's lumbosacral degenerative disc and joint disease 
with sacralization of the fifth vertebra and a history of 
right leg paresthesia.  38 U.S.C.A. §§ 1155, 5100-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.40-
4.42, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2002), 
effective prior to September 23, 2002; 67 Fed. Reg. 54,345-
349 (Aug. 22, 2002), effective September 23, 2002 (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Factual Background

Service connection for the veteran's degenerative arthritis 
of the lumbar spine with low back pain was granted in a 
December 1973 rating decision that awarded a 10 percent 
disability evaluation under Diagnostic Code 5003.  In a July 
1978 rating decision, the RO granted a 20 percent disability 
evaluation for his service-connected back disability.  An 
October 1978 rating determination recharacterized the 
veteran's back disability as sacralization of the fifth 
lumbar vertebrae on the left and awarded a 40 percent 
disability evaluation under Diagnostic Code 5293.  

An April 1990 Disability Determination and Transmittal record 
from the Social Security Administration (SSA) shows that the 
veteran was found to be totally disabled and eligible for 
benefits from May 1986 due to degenerative arthritis of the 
lumbosacral spine and to hypertension with mild depression.

A March 1993 RO rating decision recharacterized the veteran's 
disability as sacralization of the 5th lumbar vertebrae on 
the left with right leg paresthesias and confirmed and 
continued the previously assigned 40 percent disability 
evaluation.

According to the claims files, in December 1995, VA 
hospitalized the veteran for evaluation of increased leg pain 
and weakness.  He had a longstanding history of low back 
pain.  As to his back pain, the record indicates that the 
veteran's lower extremity weakness was thought to be more 
functional in nature given its fluctuating nature on 
examination.  Bilateral peripheral neuropathy with bilateral 
lower extremity dysesthesias was noted.  Discharge diagnoses 
included low back pain and peripheral neuropathy. 

VA outpatient records dated through 1998 reflect the 
veteran's complaints of chronic back pain.

In August 1999, the RO received the veteran's claim for an 
increased rating for his service-connected back disability.  
Associated with the claims files are VA medical records and 
examination reports dated from 1994 to 2002.

VA outpatient medical records, dated from October 1998 to 
September 1999, include a February 1999 electromyography 
(EMG) report that reflects an abnormal EMG and moderate 
sensory-motor, axonal demylinating peripheral neuropathy.  A 
June 1999 progress note indicates a long history of 
neurologic symptoms that worsened over the past two years.  
The veteran was progressively unable to walk secondary to leg 
pain/weakness and numbness.  He complained of low back pain.  
Recent test results included an EMG consistent with 
motor/sensory neuropathy, a magnetic resonance image (MRI) of 
the brain with lesions consistent with old lacunar infarcts 
and an MRI of the spine with exaggerated signal intensity at 
T7-8 possibly consistent with myelomalacia.  On examination, 
the veteran was noted to be very unstable while standing.  
There was decreased light touch sensation to both knees.  The 
assessment included lower extremity pain and weakness with 
evidence of peripheral neuropathy on EMG and lacunar infarcts 
on a brain MRI.  The examiner did not know what to make of 
the abnormality on the MRI at T7-8.

According to a June 1999 VA pain clinic note, the veteran 
complained of weakness in his legs, the left greater than the 
right.  He also reported spasticity in both legs with 
episodes of urinary incontinence (twice in the past week).  
He denied bowel incontinence currently but had problems in 
the past.  He used a walker in his home and crutches in his 
van.  He used a wheelchair for longer distances.  The veteran 
reported his legs "jumping" at night and his left foot 
turned in.  He had a brain MRI that showed multiple lacunar 
infarcts.  

An August 1999 VA outpatient neurology clinic note indicates 
that the veteran was seen for follow-up of bilateral lower 
extremity weakness and spasticity, the left greater than the 
right, that he related to a twisting back injury in 1960.  
The veteran used a wheel chair or walker since the 1980s.  He 
had very jumpy legs at night and some bladder incontinence.  
Examination revealed marked lower extremity spasticity, left 
greater than right, with normal motor function on the right 
lower extremity.  There was no vibratory sensation in the 
left lower extremity and no proprioception at the left foot 
or ankle with decreased pinprick and light touch from the 
knee and below.  Ankle reflexes were 3 plus.  The assessment 
was lower extremity spasticity as well as peripheral 
neuropathy and cord signal T7-T8.  The etiology of the cord 
signal was thought to be probably an old infectious lesion, 
less likely to be demyelinating, and thought not likely to be 
associated with myelograms or trauma as the veteran related 
it.

When seen in the VA outpatient neurosurgery clinic in 
September 1999, the veteran reported increased back pain and 
bilateral lower extremity numbness and weakness, the left 
greater than the right.  According to the record, neurology 
specialists told the veteran that a spinal MRI showed 
compression of the spine for which he was referred to the 
neurosurgery clinic.  He described bilateral pain at and 
above the "SI" (sacroiliac) joints with some radiation to 
the right leg only.  He was in a wheelchair and used a walker 
and crutches at home, secondary to bilateral lower extremity 
weakness and numbness for many years with occasional urinary 
incontinence.  On examination, there was bilateral ankle and 
knee spasticity with decreased knee and ankle strength and 
decreased sensation above the knees, bilaterally.  Straight 
leg raise was negative.  There was "TTP" (tenderness to 
pressure or palpation?) over the sacroiliac joint and along 
the paraspinous muscles but the examiner was unable to 
reproduce radiation to the right leg.  The assessment 
included a long history of progressive bilateral lower 
extremity weakness and loss of sensation, urinary 
incontinence and low back pain and sexual dysfunction without 
evidence of radiculopathy.  

An October 1999 VA report of an MRI of the veteran's lumbar 
spine showed no disk herniation at L5-S1.  At L2-3, L3-4 and 
at L4-5 there was a wide-based bulge of the annulus fibrosis 
without herniation.  At L1-2 there was a wide-based bulge of 
the annulus associated with midline herniation and no canal 
stenosis. 

The veteran, who was 55 years old, underwent VA examination 
in October 1999.  According to the examination report, the 
veteran's medical records were unavailable for the examiner's 
review.  The veteran reported that since his last VA 
examination in 1996, his back pain had worsened and an MRI 
was performed that month.  He complained of increased back 
pain with weather changes, carrying anything more than five 
pounds, standing and walking.  He used a wheel chair since 
1985 because of back pain and difficulty getting around.  The 
veteran gave a history of stroke in 1995 for which VA 
hospitalized him for two weeks and that he had four mini-
strokes after the first one.  Thereafter, the veteran noted 
worsened pain and used a walker around the house.  He 
complained of leg cramps, used a wheel chair for long 
distance travel and experienced occasional incontinence.  The 
veteran described pain across his lower back that went down 
both legs and feet.  In 1985 he had a back injury and 
experienced increasingly worsened pain.  When he sneezed, he 
developed increased back pain.

On examination, the veteran appeared well developed, 
ambulatory and wheelchair bound.  He was able to walk around 
the examining room, hanging on to the furniture, with 
reciprocal gait and complained of pain in the back.  When the 
veteran walked, he had a spastic gait on the left with hip 
hiking and in curving of the left foot.  The right foot also 
had a noticeable foot drop.  There was no dorsiflexion of the 
left foot at all.  The right foot had mild extension of the 
toes with grip strength of 3+/5 and no dorsiflexor or 
extension of the toes on the left foot.  There was decreased 
sensation to pin on the right and left leg, worse from below 
the knee down to the foot, bilaterally.  When the veteran 
stood up, he had a list towards the right side.  Range of 
motion of the lumbosacral spine was 70 degrees on forward 
bending with pain across the lower back, 30 degrees on 
lateral bending to the left and right with pain at the lower 
back going down to the left leg and extension to 15 degrees 
with pain going down to the left leg.  Deep tendon reflexes 
were 1+ on the right knee jerk, 2+ on the left knee jerk, 1+ 
on the right ankle jerk and 2+ on the left ankle jerk.  

Further, diagnoses included degenerative disk disease, 
degenerative joint disease with sacralization of the fifth 
vertebra, paresthesias to the right and left legs with 
weakness of the right and left legs with a history of stroke 
contributing to these problems.  Ambulation was assisted with 
a walker/wheelchair for long distance travel.  The VA 
examiner opined that an additional 10-degree loss of range of 
motion on flexion should be assigned because of pain with 
repeated use, flare-ups, easy fatigability and weakness.  
There was no additional loss of range of motion because of 
incoordination.

VA outpatient records, dated from 2000 to 2002, reflect the 
veteran's continued complaints of leg and back pain.  March 
2000 record entries indicate that he was seen in the 
neurology clinic and noted to have a 30-year history of 
progressive spastic paraparesis of unknown etiology with 
significant worsening over the past two years.  The veteran 
used a wheelchair except at home where he used a walker.  He 
also complained of low back pain.  Results of a recent EMG 
were consistent with motor/sensory neuropathy.  An MRI of the 
brain showed lesions consistent with old lacunar infarcts.  
An MRI of the spine showed exaggerated signal intensity at 
T7-8 possibly consistent with myelomalacia.  On examination, 
spastic legs, bilaterally, were noted and there was no 
atrophy.  The veteran's gait was spastic.  The assessment was 
progressive spastic paraparesis with stable possible scarring 
at T-7/8 by recent MRI.  He also had ill defined pain to his 
lower extremities and sensorimotor peripheral neuropathy.  
Another record entry dated that day reflects the veteran's 
complaint of chronic back pain that radiated to both lower 
extremities and was possibly worsening.  According to a note 
the following month, an MRI of the cervical spine showed 
multi-level degenerative disk disease, severe at C6 and C6-7 
that contributed to borderline significant spinal stenosis 
from C4 to C6-7 with no significant bulge or herniation.  The 
assessment was spastic paraparesis that continued to progress 
with no apparent cause and sensorimotor peripheral 
neuropathy.

An October 2000 VA outpatient neurology clinic record notes 
the veteran's complaints of increased weakness, urinary 
incontinence, sexual dysfunction and progression of symptoms 
with continued pain and spasm.  On examination, there was 
decreased sensation to pinprick in both lower extremities to 
the mid thigh.  A recent myelogram was negative for anterior 
cord herniation in the thoracic regions.  In November, the 
veteran called the clinic to report his knees were 
"buckling" under him, causing him to fall several times.

When seen in the VA neurology clinic in December 2000, the 
veteran was noted to have spastic tone in both legs with loss 
of pinprick sensation to above the knees.  

At his July 2001 Board hearing, the veteran testified that, 
while he originally experienced right leg difficulty 
associated with his service-connected back disability that 
developed a drag in 1986, more recently he had increased left 
difficulty.  He reported having mini-strokes.  He used a 
walker at home and experienced back pain for which he took 
prescribed medication.  His right leg pain was greater than 
his left leg and he had numbness from his thighs to his 
ankles.  The veteran noticed atrophy of his muscles from his 
knee down.

A June 2002 VA examination record for housebound status or 
permanent need for regular aid and attendance reflects that 
the veteran had a left lower extremity ulcer and paraparesis 
with a history of neuropathy and also osteomyelitis.  He was 
currently wheelchair bound due to foot ulcer and 
osteomyelitis.

Pursuant to the Board's December 2001 remand, the veteran, 
who was 58 years old, underwent VA examinations in September 
and October 2002.  A September 2002 VA neurological 
examination report indicates that the veteran's medical 
records were available and not reviewed although, later in 
the report, the examiner said that the veteran's claims file 
was unavailable.  It was noted that some computerized medical 
records were accessed.  According to the examination report, 
the veteran developed back trouble in the late 1970s and had 
not worked since 1984 after he was fired from work in a 
plant.  In 1998 or 1999, the veteran was determined to have 
lower extremity spasticity and peripheral neuropathy and an 
MRI of the spine revealed cord signal abnormality at T7 or 
T8.  An MRI of the head showed several lacunar infarcts of 
the brain and peripheral neuropathy was evidently confirmed 
on nerve conduction testing.  The veteran gave a vague 
history of having multiple strokes and mini strokes although 
the examiner opined that the descriptions sounded like 
periods of unexplained loss of consciousness or confusional 
episodes.  An MRI report in the computer indicated that the 
veteran had an area of myelomalacia at T8 that extended 
approximately 5 centimeters and was stable on two different 
MRIs.  The caliber of the cord was decreased at this level.  
There was no herniation of the discs or abnormality in the 
spine at that exact level and no change from previous 
examination.  The veteran also had a lengthy history of 
spastic paresis that he attributed to his lower back.  It was 
noted that back x-rays showed sacralization of the L5 
vertebra and the veteran apparently was given a past history 
of sciatica down both legs.  He complained of constant lower 
back pain that radiated into his thighs and the backs of his 
legs, bilaterally, and said his legs buckled when he tried to 
stand.  He used a walker in his home and a wheelchair out of 
the house.  He required assistance to shower and dress and 
was no longer able to take any steps.

On examination, the veteran made a good effort with the 
examination.  He had spastic paresis in his legs. The veteran 
was significantly weak with hip flexion at 4-/5.  Extension 
of the knees was 4/5 and dorsiflexion of the foot was absent, 
bilaterally, with contraction at the ankle.  The left leg was 
deformed with an internal rotation that was quite severe.  
The right leg had a similar in-turning but was milder.  The 
veteran had no ability to dorsiflex, plantar flex the feet or 
to move the toes.  The veteran was able to transfer to 
another chair, using his arms for balance and support but was 
unable to get onto the examination table, as it was too high.  
He was examined in the wheelchair.  Sensory examination was 
decreased from about T10 downward over the back and involving 
both legs.  He reported decrease in all modality, pin, 
vibration, light touch position and temperature sensation.  
Reflexes were 1+ at the right ankle, absent at the left ankle 
and there was no movement whatsoever of the toes.  The 
diagnoses included spastic paresis.  

The VA examiner opined that the veteran's low back problems 
with sacralization of L5 and history of sciatica and low back 
injury would not result in the current picture.  According to 
the VA physician, it was quite clear that the veteran's 
weakness and incapacity to walk was present in both legs and 
was related to the T8 abnormality on his MRI, the etiology of 
which was unclear.  The VA doctor noted that myelomalacia 
could exist from previous cord injury or insult, such as an 
epidural abscess.  A second diagnosis was lumbar degenerative 
disease with sacralization of L5.  It was noted that the only 
symptom the veteran had that could be attributed solely to 
his low back injury was his complaint of sciatica with 
radiating pain down both legs and into the ankles.  Any 
weakness or numbness related to his low back, that one would 
not expect based solely on the findings in his lower back, 
would be completed masked by the lesion at T8.  According to 
the VA examiner, none of the weakness or numbness as 
evidenced on the examination could be attributed to the lower 
back.

In October 2002, the veteran underwent VA orthopedic 
examination.  According to the examination report, the 
examiner reviewed the veteran's medical records.  The report 
indicates that since the veteran's injury in service, he 
experienced progressive low back pain and lower extremity 
symptoms including weakness and numbness that caused him to 
be wheelchair bound with only some ambulation at home with a 
walker.  The veteran's main complaint was severe low back 
pain that radiated down both legs.  He described fatigability 
and weakness, incoordination in motion and significant pain 
and was treated with Percocet and Valium.  He was advised he 
was not a surgical candidate.  A lumbar spine MRI was taken 
but the report was unavailable to the examiner.  

Physical examination of the veteran's lumbar spine was noted 
to be quite limited due to his pain.  He could barely stand 
during the examination due to complaints of pain.  He showed 
visual manifestations of pain.  Range of motion of the 
veteran's lumbar spine indicated that the veteran could flex 
to 40 degrees, extend to 20 degrees, laterally bend to 10 
degrees, bilaterally and rotate 5 to 10 degrees, bilaterally.  
He had significant fatigability, weakness and incoordination 
in motion of the lumbar spine.  Lower extremity motor and 
sensory neurologic examination was the subject of a 
separation examination.  The examiner reviewed x-rays of the 
veteran's lumbar spine.

The pertinent diagnosis was degenerative disc and 
degenerative joint disease of the lumbar spine.  The VA 
examiner assigned an additional 10-degree range of motion 
loss in the flexion and extension plane (as per DeLuca v. 
Brown, 8 Vet. App. 202 (1995), see infra).  Further, the VA 
examiner said normal findings on range of motion include 
flexion to 90 degrees, extension and lateral bending both to 
35 to 40 degrees, and rotation to right and left both 40 
degrees.  The VA examiner noted that there was weakened 
motion, fatigability and incoordination that the physician 
attributed to the veteran's service-connected disability.  In 
the VA orthopedist's opinion, "lumbar spine pain could 
significantly limit [the veteran's] functional activities 
during flare-ups and periods of repeated use" and the 
veteran's "pain across the lumbar spine is 100% related to 
the degenerative joint and disc condition of the lumbar 
spine".  The VA examiner further stated "I do not think 
that the pain is related to any other causes such as a stroke 
in 1995.  Strokes do not generally cause back pain, but they 
do cause lower extremity weakness and symptoms".

II.	Analysis

A.	Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)), that 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  The new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

For the reasons discussed below, the Board finds that the 
requirements of the VCAA and the implementing regulations, to 
the extent they are applicable, have been satisfied in this 
matter.  Changes relevant to the appellant's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA examinations performed in September and 
October 2002 fulfill these criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed March 2000 
statement of the case (SOC), and supplemental statements of 
the case (SSOCs) issued in September 2002, January 2003 and 
June 2003, during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish an 
increased rating.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

Further, the claims file reflects that, in a February 2002 
letter to the veteran, the RO advised him of the VCAA and its 
effect on his claim.  Furthermore, the January and June 2003 
SSOCs contained the new duty-to-assist regulations codified 
at 38 C.F.R. §§ 3.102 and 3.159 (2002) and the new rating 
criteria under Diagnostic Code 5293, effective September 23, 
2002 (to be codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293).  A copy of the RO's letter and the SSOCs were also 
sent to the veteran's accredited service representative of 
record.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).  See 
also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(holding that the Board must also adequately address the 
notice requirements of the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claim for an increased rating for his low back 
disability.

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  The Board, therefore, finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc); see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.	Discussion

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2002). The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2002).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with the range of the opposite undamaged joint.

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2002).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. §§ 4.2, 4.6 (2002).

The veteran's service-connected lumbosacral degenerative disc 
and joint disease with sacralization of the 5th vertebra and 
a history of right leg paresthesia is currently evaluated as 
40 percent disabling under Diagnostic Code 5293.

The Board notes that, during the pendency of the veteran's 
appeal, substantive changes were made to that portion of the 
Rating Schedule that addresses intervertebral disc syndrome, 
including Diagnostic Code 5293.  See 67 Fed. Reg. 54,345-349 
(Aug. 22, 2002) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  These changes became effective on 
September 23, 2002.  In reviewing this case, the Board must, 
therefore, evaluate the veteran's back disorder under both 
the old and current regulations for the appropriate periods 
to determine whether he is entitled to an increased 
evaluation under either set of criteria.  See Kuzma v. 
Principi, ___ F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003) 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which had implicitly overruled Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991)).  The Board may 
not apply the revised schedular criteria to a claim prior to 
the effective date of the amended regulations.  See Green v. 
Brown, 10 Vet. App. 111, 117 (1997).

The Board notes that the RO provided the veteran with notice 
of the revised regulations in the January and June 2003 
SSOCs.  Thus, the Board finds that we may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. at 384.

Under the old version of Diagnostic Code 5293, effective 
prior to September 23, 2002, a 40 percent evaluation required 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002), effective prior to September 23, 2002.  A 60 
percent evaluation required pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  Id.

Under the current version of Diagnostic Code 5293, effective 
September 23, 2002, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining, under 38 C.F.R. § 4.25, separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrant a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002.  Incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months warrant a 60 percent evaluation.  Id.

Further, under Note (1) for purposes of evaluations under the 
current Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. Id.

Under Note (2), when evaluating on the basis of chronic 
manifestations, VA is to evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  Id.

Under Note (3), if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id.

Paralysis of the sciatic nerve is evaluated under Diagnostic 
Code 8520, that awards a 20 percent evaluation for moderate 
incomplete paralysis, a 40 percent evaluation for moderately 
severe symptomatology, and a 60 percent evaluation for severe 
incomplete paralysis with marked muscular atrophy.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2002).  An 80 percent 
evaluation is warranted for complete paralysis of the sciatic 
nerve in which the foot dangles and drops, with no active 
movement possible of muscles below the knee and flexion of 
the knee weakened or (very rarely) lost.  Id.

Under Diagnostic Code 5295, a 40 percent evaluation requires 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  A 40 percent evaluation is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  Id.  In 
cases involving Diagnostic Code 5295, VA must determine 
whether there is muscle spasm or comparable pathology.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

However, where functional loss is alleged due to pain on 
motion, the provisions of 38 C.F.R. §§ 4.40, 4.45 must also 
be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

Although Diagnostic Code 5293 is not based upon limitation of 
motion, as noted, the VA General Counsel has held that, when 
a veteran receives less than the maximum evaluation under 
this diagnostic code based upon symptomatology that includes 
limitation of motion, consideration must be given to 38 
C.F.R. §§ 4.40 and 4.45, even though the rating corresponds 
to the maximum rating under another code pertaining to 
limitation of motion.  VAOPGCPREC 36-97.  See DeLuca v. 
Brown, supra.  Painful motion is considered to be limited 
motion under the provisions of 38 C.F.R. § 4.59.

Even though the examination findings also suggest some less 
symptomatology attributable to the service-connected back 
disability, giving the veteran the benefit of the doubt, the 
Board is of the opinion that the overall disability picture 
presented with respect to the veteran's service-connected low 
back disability more nearly approximates the criteria for a 
60 percent evaluation under Diagnostic Code 5293, effective 
prior to September 23, 2002.  The Board is aware that 
pertinent VA outpatient records and reports through 2002 
describe the veteran's complaints of bilateral lower 
extremity weakness and numbness diagnosed as peripheral 
neuropathy and spastic paresis of unknown etiology and that 
the September 2002 VA neurologic examiner opined that the 
veteran's service-connected low back problems would not 
result in "the current picture" and attributed substantial 
neurologic findings to the T8 abnormality on his MRI, the 
etiology of which was unclear.  The Board also notes that 
service connection is not in effect for peripheral 
neuropathy, spastic paresis or a T8 abnormality. 

However, the October 1999 VA examination report indicates no 
left foot dorsiflexion.  Range of motion of motion of the 
lumbosacral spine was flexion to 70 degrees with pain at the 
lower back going down the left leg and extension to15 degrees 
with pain going down the left leg.  The VA examiner assigned 
an additional 10-degree loss of range of motion on flexion 
due to pain with repeated use, flare-ups, easy fatigability 
and weakness.  Further, the October 1999 VA report of an MRI 
of the veteran's lumbar spine showed a wide-based bulge of 
annulus associated with midline herniation and canal stenosis 
at L1-2.

At the most recent VA neurologic examination in September 
2002, sensory examination was decreased from about T10 
downward over the veteran's back and involving both legs.  
Reflexes were 1+ at the right ankle, absent at the left ankle 
with no toe movement.  But, as noted, the VA neurologist 
opined that the veteran's low back problems with 
sacralization of L5 and history of sciatica and low back 
injury would not result in his current picture.  The 
physician attributed the veteran's weakness and incapacity to 
walk to the T8 abnormality evident on his MRI that was of 
unknown etiology.  

The description of recent clinical tests, x-rays and MRI 
studies, thus suggests the presence of low back pathology, 
plus a T8 abnormality of unknown etiology, peripheral 
neuropathy and spastic paresis, in addition to the service-
connected disc disease.  However, any low back pain including 
radicular pain produced by such non-service-connected factors 
cannot be satisfactorily dissociated from the pain produced 
by the service-connected lumbosacral degenerative disc and 
joint disease with sacralization of the 5th vertebral and a 
history of right leg paresthesia.

The Board therefore finds that symptoms attributable to the 
veteran's service-connected back disorder more nearly 
approximate the criteria for a 60 percent evaluation under 
Diagnostic Code 5293.  38 C.F.R. §§ 4.7, 4.71, Diagnostic 
Code 5293, effective prior to September 23, 2002.
 
This is all the more the case when the factors considered in 
DeLuca v. Brown, 8 Vet. App. at 202.  At the recent VA 
orthopedic examination, in October 2002, while the appellant 
had essentially only moderate limitation of motion of the 
lumbar spine in most planes of excursion, he had nearly no 
ability to lateral bend or rotate.  Moreover, the examiner 
assigned a 10-degree loss of flexion and extension due to 
DeLuca.  When his pain on motion, muscular incoordination in 
the various planes of excursion, fatigability and pain on 
flare-ups were considered, severe limitation of motion of the 
lumbar spine is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 
(2002).  His pain and other back symptoms, including evidence 
of a history of sciatica, have been persistent.  As noted 
above, he had an absent left ankle jerk at the September 2002 
VA examination, a finding characteristic of the disc disease 
for which he is service-connected.  The opinion of the 
October 2002 VA orthopedic examiner also supports this 
conclusion.  In that medical specialist's opinion, the 
veteran's lumbar spine pain could "significantly limit" 
functional activities during flare-ups and periods of 
repeated use and was "100% related to the degenerative joint 
and disc condition of the lumbar."  The Board concludes that 
a 60 percent evaluation for the service-connected low back 
disability under Diagnostic Code 5293 is warranted.

The Board does not find that rating the veteran under the 
revised Code would result in a higher rating.  Even if the 
maximum 40 percent rating is assigned for orthopedic 
disability under Diagnostic Code 5295 for lumbosacral strain 
or Diagnostic Code 5292 for severe limitation of lumbar spine 
motion, no more than a 20 percent rating is warranted for the 
sciatic nerve impairment.  More than moderate incomplete 
paralysis is not shown.  Diagnostic Code 8520.  Again, the 
neurologic examiner found that much of the neurologic 
deficit, weakness and numbness in the lower extremities is 
attributable to peripheral neuropathy and spastic paresis of 
unknown etiology.  Therefore, separately rating the 
orthopedic and neurologic components would not result in a 
rating higher than 60 percent.  Moreover, the record does not 
show that the veteran was prescribed bed rest, indicating 
incapacitating episodes warranting a higher evaluation under 
the current Diagnostic Code 5293 based on such episodes.

The Board has considered the potential applicability of other 
diagnostic codes, whether or not they have been raised by the 
veteran, as required by Schrafrath v. Derwinski, 1 Vet. App. 
589 (1991).  After a careful review of the available 
Diagnostic Codes and the probative medical evidence of 
record, the Board finds that Diagnostic Codes other than 5293 
do not provide a basis to assign an evaluation higher than 
the 60 percent evaluation assigned by this decision.

Moreover, the Board finds that the evidence does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1)(2002).  There has been 
no showing that service-connected disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  While the SSA found the veteran 
to be totally disabled and unable to work due to degenerative 
arthritis of the lumbar spine since 1986, the Board would 
note that the criteria used by SSA to arrive at its 
determination differ from the criteria considered by the 
Board in awarding extraschedular increased disability 
evaluations and the Board is not bound by the SSA's finding.  
Moreover, as noted, much of the veteran's incapacity is due 
to nonservice-connected peripheral neuropathy and spastic 
paresis.  The 60 percent schedular rating granted herein 
takes into consideration the average impairment of earning 
capacity in civil occupations, see 38 C.F.R. §§ 4.1, 4.10, 
and the Board concludes that the rating schedule is adequate 
to rate his disability.  In the absence of such factors, the 
Board is not required to discuss the possible application of 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 60 percent evaluation is granted for lumbosacral 
degenerative disc and joint disease with sacralization of the 
fifth vertebra and a history of right leg paresthesia, 
subject to the rules and regulations governing the award of 
monetary benefits.




	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

